DETAILED ACTION
Claims 1-5, 10-14, and 19-20 are pending. Claims dated 07/26/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 10-14, and 19-20, in the reply filed on 07/26/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an emergency network manager” in at least claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically,
“an emergency network manager” corresponds to “a processor, logic circuitry, or combinations thereof” ([0065]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, line 14 of claim 10 recites the limitation “the unmanned aerial vehicle controller”. There is insufficient antecedent basis for this limitation in the claim. It is not clear to the Examiner if this limitation is referring to, in claim 10, the previously recited “unmanned aerial vehicle dispatch controller”, “unmanned aerial vehicle radio controller”, or if it is a different and unrelated controller. For examination purposes, the Examiner has interpreted “the unmanned aerial vehicle controller” as “the unmanned aerial vehicle dispatch controller”.
Claims 11-14 are similarly rejected, because of at least their dependencies on rejected claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burks et al. (US 20180327091 A1), in view of Moran et al. (US 20170286887 A1), in view of Fan Shu (CN 106303375 A) and herein after will be referred to as Burks, Moran, and Shu respectively.

Regarding claim 1, Burks teaches a method comprising: 
monitoring an emergency 0027] The “Pulse Live” module provides a real-time mechanism to evaluate, monitor and track calls pertaining to emergency situations as they are processed and responded; [0029] Details 106 of the incident such as a type of an incident (fire, medical, police, forest rangers, etc.), a location of the incident, etc. are extracted from the call. In some embodiments, a priority is assigned to the incident. For example, a fire incident can be regarded as a higher priority than a person suffering from a heart attack incident).
determining that an emergency in the emergency 0047] pulse module 206 determines whether or not a drone needs to be deployed for responding to the incident).
While Burks suggests the calls are in a queue by disclosing a priority for each incident ([0029]), Burks does not explicitly teach the monitoring of the calls are in the form of a “queue”. 
However, in the same field of endeavor, Moran discloses an emergency “queue” ([0017] For each “contact” received by the contact center, a computer of the contact center will instantiate a “contact object,” […] In this manner, a prioritized list, or queue, of contact objects may be constructed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Burks to incorporate the teachings of Moran to include being in an emergency queue, for the motivation of organizing the received calls according to priority.

While Burks suggests determining that an unmanned aerial vehicle is available that has capabilities corresponding to the emergency type by disclosing in para. [0037] At step 2, a hosted computer (also referred to herein as pulse module 152) selects a responder drone based on parameters such as location of the drone nearest to incident location, health of the drone, obstructions in the flight path of the drone, or any other suitable criteria associated with the drone), Burks does not explicitly teach: determining that an unmanned aerial vehicle is available that has capabilities corresponding to the emergency type.
However, Moran also teaches determining that an unmanned aerial vehicle is available that has capabilities corresponding to the emergency type ([0051] The UAV(s) may also be selected based on one or more features of each UAV […] For example, a user requesting assistance for a life-threatening medical emergency in a remote location will require a UAV that is able to quickly travel the required distance and is equipped to handle the emergency; [0068] the server queries the inventory of available UAVs at the deployment center 314 and selects a UAV with the appropriate features to meet the user's request. For example, the selected UAV is equipped with, or is capable of delivering, a defibrillator and is one of the fastest models available); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Burks to incorporate the teachings of Moran to include determining that an unmanned aerial vehicle is available that has capabilities corresponding to the emergency type, because doing so allows the optimal UAV to be deployed, and by extension creates a better chance of helping the user that is requesting assistance.
Burks also teaches: establishing an unmanned aerial vehicle control link between the unmanned aerial vehicle and the emergency network entity (Fig. 2 mission planning module 214 operative to establish control link with UAV 218 via communication interface 216 and is connected to pulse module 206 which is connected to the PSAP CAD systems 202; see also Fig. 1A control link with drone(s) 116).
In Burks, Examiner interprets the “Public Safety Access Point (PSAP)” corresponds to “the emergency network entity”.
 deploying the unmanned aerial vehicle to an emergency location ([0038] At step 4, the drone is deployed to the incident location); 
While Burks suggests providing data from the unmanned aerial vehicle on a display of the emergency network entity by disclosing in para. [0038] At step 5, the drone relays images and video to PSAP, remote dispatchers, and/or on-scene emergency personnel, Burks does not explicitly teach providing data […] on a display of the emergency network entity.
However, in the same field of endeavor, Shu more explicitly teaches an emergency handling method and providing data from the unmanned aerial vehicle on a display of the emergency network entity ([0065] Further, when the on-site situation of the emergency event is complicated and the agents of the emergency command and dispatching station cannot immediately make decisions based on the on-site situation, the agents can send the received on-site information, such as on-site video information or image information, to the emergency command center. It is displayed on the large display screen in the hall, which has the function of centralized monitoring and switching, which is convenient for the agents to discuss and make decisions together with other professionals; [0071] When the emergency command and dispatch station receives on-site video information from different azimuth angles captured by the drone, the agent can obtain a more comprehensive on-site situation of the emergency event according to the on-site video information from different azimuth angles).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Burks to incorporate the teachings of Shu to include providing data […] on a display of the emergency network entity, because doing so provides convenience to the agents to discuss and make decisions together with other professionals, and also allows agents in the emergency network entity to obtain more comprehensive on-site information of the emergency event.

Regarding claim 2, Burks, as modified (see rejection of claim 2), teaches the method of claim 1.
Burks also teaches further comprising: sending emergency location data to the unmanned aerial vehicle from the emergency network entity using the control link (Fig. 1A drone(s) 116 receive task list and flight plan 118; [0031] After one or more drones are selected, a task list and flight plan 118 is loaded onto the drone. The task list can include various actions that the drone is supposed to carry out at the incident location, e.g., hover/circle/illuminate the location of the incident, mission close-out details, etc.).

Regarding claim 3, Burks, as modified, teaches the method of claim 2.
Burks also teaches wherein deploying the unmanned aerial vehicle to the emergency location, further comprises: auto-navigating by the unmanned aerial vehicle to the emergency location using the emergency location data Fig. 1A. highspeed autonomous flight path to incident 126; [0033] based on a computer-generated autonomous flight path 126, the drone is configured to at high speed (e.g., one mile per minute) and a low altitude (e.g., 300 feet above the ground) to the location of the incident.
While Burks discloses an onboard location module (Fig. 6 GPS 656 and 658), Burks does not explicitly disclose auto-navigating […] using an onboard location module. 
However, Moran teaches auto-navigating […] using an onboard location module ([0044] The UAVs 318 a-n may be fully or partially autonomous and may use a variety of pre-programmed guidance, navigation, and control systems that utilize global positioning systems (GPS), navigation waypoints, and the like to determine the UAV's current location and autonomously navigate to a target destination.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the auto-navigating as taught by modified Burks to incorporate the teachings of Moran to include auto-navigating […] using an onboard location module, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “using GPS to aid in navigation”.

Regarding claim 4, Burks, as modified, teaches the method of claim 1.
Burks also teaches wherein determining that an unmanned aerial vehicle is available that has capabilities corresponding to the emergency type, comprises: 
determining that the emergency type is a medical emergency; and ([0029] Details 106 of the incident such as a type of an incident (fire, medical, police, forest rangers, etc.), a location of the incident, etc. are extracted from the call. In some embodiments, a priority is assigned to the incident. For example, a fire incident can be regarded as a higher priority than a person suffering from a heart attack incident […] make incident-related decisions 112).
Burks does not explicitly teach: deploying the unmanned aerial vehicle comprising a medical equipment payload to the emergency location.
However, Moran also teaches deploying the unmanned aerial vehicle comprising a medical equipment payload to the emergency location ([0051] Based on the first set of information, at least one UAV is selected at Step 408 for deployment to the target destination […] For example, a user requesting assistance for a life-threatening medical emergency in a remote location will require a UAV that is able to quickly travel the required distance and is equipped to handle the emergency. In addition, the situation may require deployment of one specialized UAV, e.g., a UAV carrying medical equipment; [0045] For example, a UAV deployed to handle a medical emergency, e.g. UAV 618 shown in FIG. 6, may have one or more compartments, e.g. central compartment 670, containing a cargo or payload, which may comprise, for example, medical supplies such as medication, equipment such as a defibrillator, a first aid kit, etc. that may be provided to the user or other personnel at a destination at which the UAV arrives).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Burks to incorporate the teachings of Moran to include deploying the unmanned aerial vehicle comprising a medical equipment payload to the emergency location, because doing so improves the UAV’s capability to provide medical assistance to the user requesting assistance.

Regarding claim 10, Burks teaches an apparatus comprising: 
an emergency network manager (Fig. 1A. pulse module 110) operative to connect to at least one emergency network entity via an Internet connection (Fig. 1A operative to connect to Public Safety Access Point (PSAP) 102 via IP connection 108), 
the emergency network manager operative to: monitor an emergency 0027] The “Pulse Live” module provides a real-time mechanism to evaluate, monitor and track calls pertaining to emergency situations as they are processed and responded; [0029] Details 106 of the incident such as a type of an incident (fire, medical, police, forest rangers, etc.), a location of the incident, etc. are extracted from the call. In some embodiments, a priority is assigned to the incident. For example, a fire incident can be regarded as a higher priority than a person suffering from a heart attack incident).
determine that an emergency in the emergency 0047] pulse module 206 determines whether or not a drone needs to be deployed for responding to the incident); 
While Burks suggests the monitoring of calls are in a queue by disclosing a priority for each incident ([0029]), Burks does not explicitly teach the monitoring of the calls are in the form of a “queue”. 
However, in the same field of endeavor, Moran discloses an emergency “queue” ([0017] For each “contact” received by the contact center, a computer of the contact center will instantiate a “contact object,” […] In this manner, a prioritized list, or queue, of contact objects may be constructed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Burks to incorporate the teachings of Moran to include being in a queue, for the motivation of organizing the received calls according to priority.
While Burks suggests determining that an unmanned aerial vehicle is available that has capabilities corresponding to the emergency type by disclosing in para. [0037] At step 2, a hosted computer (also referred to herein as pulse module 152) selects a responder drone based on parameters such as location of the drone nearest to incident location, health of the drone, obstructions in the flight path of the drone, or any other suitable criteria associated with the drone), Burks does not explicitly teach: determining that an unmanned aerial vehicle is available that has capabilities corresponding to the emergency type.
However, in the same field of endeavor, Moran teaches determining that an unmanned aerial vehicle is available that has capabilities corresponding to the emergency type ([0051] The UAV(s) may also be selected based on one or more features of each UAV […] For example, a user requesting assistance for a life-threatening medical emergency in a remote location will require a UAV that is able to quickly travel the required distance and is equipped to handle the emergency; [0068] the server queries the inventory of available UAVs at the deployment center 314 and selects a UAV with the appropriate features to meet the user's request. For example, the selected UAV is equipped with, or is capable of delivering, a defibrillator and is one of the fastest models available); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Burks to incorporate the teachings of Moran to include determining that an unmanned aerial vehicle is available that has capabilities corresponding to the emergency type, because doing so allows the optimal UAV to be deployed, and by extension creates a better chance of helping the user that is requesting assistance.
 Burks also teaches: and an unmanned aerial vehicle dispatch controller (Fig. 2 mission planning module 214; [0095] Processor 1022 is configured to run software (e.g., mission planning module 214 in FIG. 2) that controls the operations of the drone port associated with launching/landing of the drone, charging the drone, and calibrating the drone's components), 
operatively coupled to the emergency network manager (Fig. 2 coupled to pulse module), 
and to an unmanned aerial vehicle radio controller (Fig. 2 coupled to electronic device 226; [0053] first responders at the location of the incident can locally control operations of drone 218 via one or more mobile electronic devices 226),
the unmanned aerial vehicle controller operative to: establish an unmanned aerial vehicle control link between an unmanned aerial vehicle and the at least one emergency network entity via the Internet connection (Fig. 2 mission planning module 214 operative to establish control link with UAV 218 via communication interface 216 and is connected to pulse module 206 which is connected to the PSAP CAD systems 202); 
and deploy the unmanned aerial vehicle to the emergency location ([0038] At step 4, the drone is deployed to the incident location);
While Moran suggests providing data from the unmanned aerial vehicle on a display of the emergency network entity by disclosing in para. [0038] At step 5, the drone relays images and video to PSAP, remote dispatchers, and/or on-scene emergency personnel, Moran does not explicitly teach providing data […] on a display of the emergency network entity.
However, in the same field of endeavor, Shu more explicitly teaches providing data from the unmanned aerial vehicle on a display of the emergency network entity ([0065] Further, when the on-site situation of the emergency event is complicated and the agents of the emergency command and dispatching station cannot immediately make decisions based on the on-site situation, the agents can send the received on-site information, such as on-site video information or image information, to the emergency command center. It is displayed on the large display screen in the hall, which has the function of centralized monitoring and switching, which is convenient for the agents to discuss and make decisions together with other professionals; [0071] When the emergency command and dispatch station receives on-site video information from different azimuth angles captured by the drone, the agent can obtain a more comprehensive on-site situation of the emergency event according to the on-site video information from different azimuth angles).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Burks to incorporate the teachings of Shu to include providing data […] on a display of the emergency network entity, because doing so provides convenience to the agents to discuss and make decisions together with other professionals, and also allows agents in the emergency network entity to obtain more comprehensive on-site information of the emergency event.

Regarding claim 11, Burks, as modified (see rejection of claim 10), teaches the apparatus of claim 10.
Burks also teaches wherein the at least one emergency network manager is further operative to: send emergency location data to the unmanned aerial vehicle from the emergency network entity using the control link (Fig. 1A drone(s) 116 receive task list and flight plan 118; [0031] After one or more drones are selected, a task list and flight plan 118 is loaded onto the drone. The task list can include various actions that the drone is supposed to carry out at the incident location, e.g., hover/circle/illuminate the location of the incident, mission close-out details, etc.).

Regarding claim 12, Burks, as modified, teaches a system comprising: the apparatus of claim 11.
Burks also teaches at least one unmanned aerial vehicle comprising an onboard location module (Fig. 6 GPS 656 and 658).
the at least one unmanned aerial vehicle operative to: auto-navigate by the unmanned aerial vehicle to the emergency location using the emergency location data Fig. 1A. highspeed autonomous flight path to incident 126; [0033] based on a computer-generated autonomous flight path 126, the drone is configured to at high speed (e.g., one mile per minute) and a low altitude (e.g., 300 feet above the ground) to the location of the incident.
Burks does not explicitly disclose auto-navigate […] using an onboard location module. 
However, Moran teaches auto-navigate […] using an onboard location module ([0044] The UAVs 318 a-n may be fully or partially autonomous and may use a variety of pre-programmed guidance, navigation, and control systems that utilize global positioning systems (GPS), navigation waypoints, and the like to determine the UAV's current location and autonomously navigate to a target destination.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the auto-navigating as taught by modified Burks to incorporate the teachings of Moran to include auto-navigating […] using an onboard location module, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “using GPS to aid in navigation”.

Regarding claim 13, Burks, as modified, teaches a system comprising: the apparatus of claim 10.
Burks also teaches wherein the emergency network manager is further operative to: determine that the emergency type is a medical emergency ([0029] Details 106 of the incident such as a type of an incident (fire, medical, police, forest rangers, etc.), a location of the incident, etc. are extracted from the call. In some embodiments, a priority is assigned to the incident. For example, a fire incident can be regarded as a higher priority than a person suffering from a heart attack incident […] make incident-related decisions 112);
and control the unmanned aerial vehicle dispatch controller to deploy the unmanned aerial vehicle to the emergency location ([0038] At step 4, the drone is deployed to the incident location).
Burks does not explicitly teach: at least one unmanned aerial vehicle comprising a medical equipment payload.
However, Moran also teaches at least one unmanned aerial vehicle comprising a medical equipment payload ([0051] Based on the first set of information, at least one UAV is selected at Step 408 for deployment to the target destination […] For example, a user requesting assistance for a life-threatening medical emergency in a remote location will require a UAV that is able to quickly travel the required distance and is equipped to handle the emergency. In addition, the situation may require deployment of one specialized UAV, e.g., a UAV carrying medical equipment; [0045] For example, a UAV deployed to handle a medical emergency, e.g. UAV 618 shown in FIG. 6, may have one or more compartments, e.g. central compartment 670, containing a cargo or payload, which may comprise, for example, medical supplies such as medication, equipment such as a defibrillator, a first aid kit, etc. that may be provided to the user or other personnel at a destination at which the UAV arrives).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Burks to incorporate the teachings of Moran to include at least one unmanned aerial vehicle comprising a medical equipment payload, because doing so improves the UAV’s capability to provide medical assistance to the user requesting assistance.

Regarding claim 19, Burks teaches an apparatus comprising: 
a processor operative to connect to at least one emergency network entity via an Internet connection, to provide an emergency event Fig. 1A pulse module 110 operative to connect to PSAP 102 via IP connection 108; [0029] In some embodiments, a priority is assigned to the incident. For example, a fire incident can be regarded as a higher priority than a person suffering from a heart attack incident […] In some embodiments, a remotely-located hosted server called the pulse module 110 communicates (e.g., via IP connection 108) with the CAD computer associated with PSAP 102 to retrieve details of the incident to make incident-related decisions 112).
While Burks suggests the communications is in the form of a queue by disclosing a priority for each incident ([0029]), Burks does not explicitly teach a “queue”. 
However, in the same field of endeavor, Moran discloses an emergency event “queue” ([0017] For each “contact” received by the contact center, a computer of the contact center will instantiate a “contact object,” […] In this manner, a prioritized list, or queue, of contact objects may be constructed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Burks to incorporate the teachings of Moran to include being in a queue, for the motivation of providing the information in an organized manner according to priority.
and an unmanned aerial vehicle dispatch controller (Fig. 2 mission planning module 214; [0095] Processor 1022 is configured to run software (e.g., mission planning module 214 in FIG. 2) that controls the operations of the drone port associated with launching/landing of the drone, charging the drone, and calibrating the drone's components), 
operatively coupled to the processor (Fig. 2 operatively coupled to pulse module), 
and to an unmanned aerial vehicle radio controller (Fig. 2 operatively coupled to electronic device 226; [0053] first responders at the location of the incident can locally control operations of drone 218 via one or more mobile electronic devices 226),
the unmanned aerial vehicle dispatch controller operative to: establish an unmanned aerial vehicle control link between an unmanned aerial vehicle and the at least one emergency network entity via the Internet connection (Fig. 2 mission planning module 214 operative to establish control link with UAV 218 via communication interface 216 and is connected to pulse module 206 which is connected to the PSAP CAD systems 202); 
and deploy the unmanned aerial vehicle to an emergency event location for an emergency in the emergency queue ([0038] At step 4, the drone is deployed to the incident location); 
While Burks suggests providing data from the unmanned aerial vehicle on a display of the emergency network entity by disclosing in para. [0038] At step 5, the drone relays images and video to PSAP, remote dispatchers, and/or on-scene emergency personnel, Burks does not explicitly teach providing data […] on a display of the emergency network entity.
However, in the same field of endeavor, Shu more explicitly teaches providing data from the unmanned aerial vehicle on a display of the emergency network entity ([0065] Further, when the on-site situation of the emergency event is complicated and the agents of the emergency command and dispatching station cannot immediately make decisions based on the on-site situation, the agents can send the received on-site information, such as on-site video information or image information, to the emergency command center. It is displayed on the large display screen in the hall, which has the function of centralized monitoring and switching, which is convenient for the agents to discuss and make decisions together with other professionals; [0071] When the emergency command and dispatch station receives on-site video information from different azimuth angles captured by the drone, the agent can obtain a more comprehensive on-site situation of the emergency event according to the on-site video information from different azimuth angles).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Burks to incorporate the teachings of Shu to include providing data […] on a display of the emergency network entity, because doing so provides convenience to the agents to discuss and make decisions together with other professionals, and also allows agents in the emergency network entity to obtain more comprehensive on-site information of the emergency event.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burks, in view of Moran, in view of Shu, in further view of Peeters et al. (US 8983682 B1) and herein after will be referred to as Peeters.

Regarding claim 5, Burks, as modified, teaches the method of claim 4.
Burks, as modified, also teaches wherein deploying the unmanned aerial vehicle comprising a medical equipment payload to the emergency location, comprises: 
deploying the unmanned aerial vehicle comprising the medical equipment payload having a medical equipment item selected from: an Moran [0045] For example, a UAV deployed to handle a medical emergency, e.g. UAV 618 shown in FIG. 6, may have one or more compartments, e.g. central compartment 670, containing a cargo or payload, which may comprise, for example, medical supplies such as medication, equipment such as a defibrillator, a first aid kit, etc. that may be provided to the user or other personnel at a destination at which the UAV arrives).
While Burks, as modified, discloses a defibrillator, Burks, as modified, does not explicitly teach an automated external defibrillator.
However, in the same field of endeavor, Peeters teaches determining that the emergency type is a medical emergency (col 8 ln.56-67 Accordingly, a human operator at the police or fire station may receive an indication that a situation exists from a mobile or remote device 406 (e.g., a phone call, text message, etc.). The operator may then determine that medical support is appropriate and utilize access system 402 to dispatch one or more UAVs to provide the appropriate medical support. For example, the operator may use the UI 403 of access system 402 to request that a UAV be dispatched to the location of remote device 406 (or to another location indicated by the user of the remote device 406)),
and deploying the unmanned aerial vehicle comprising the medical equipment payload having a medical equipment item selected from: an automated external defibrillator (AED) and an epinephrine auto-injector (col 18 ln. 27-36 Further, in order to provide medical support at a remote location, a UAV 500 may be configured to transport items to the scene of a medical situation. Such items may aid in diagnosing and/or treating a person who needs medical assistance, or may serve other purposes. Such items may include, as examples: (a) medicines, (b) diagnostic devices, such as a pulse oximeter, blood pressure sensor, or EKG sensor, (c) treatment devices, such as an EpiPen, a first aid kit, or various kinds of defibrillators (e.g., an automated external defibrillator (AED)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the defibrillator as taught by modified Burks to substitute Peeters’s automated external defibrillator because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of an automated external defibrillator for an unspecified defibrillator would have had the same predictable result of providing medical support. 

Regarding claim 14, Burks, as modified, teaches the apparatus of claim 13.
Burks, as modified, also teaches wherein the medical equipment payload comprises a medical equipment item selected from: an Moran [0045] For example, a UAV deployed to handle a medical emergency, e.g. UAV 618 shown in FIG. 6, may have one or more compartments, e.g. central compartment 670, containing a cargo or payload, which may comprise, for example, medical supplies such as medication, equipment such as a defibrillator, a first aid kit, etc. that may be provided to the user or other personnel at a destination at which the UAV arrives).
While Burks, as modified, discloses a defibrillator, Burks, as modified, does not explicitly teach an automated external defibrillator.
However, in the same field of endeavor, Peeters teaches wherein the medical equipment payload comprises a medical equipment item selected from: an automated external defibrillator (AED) and an epinephrine auto-injector (col 18 ln. 27-36 Further, in order to provide medical support at a remote location, a UAV 500 may be configured to transport items to the scene of a medical situation. Such items may aid in diagnosing and/or treating a person who needs medical assistance, or may serve other purposes. Such items may include, as examples: (a) medicines, (b) diagnostic devices, such as a pulse oximeter, blood pressure sensor, or EKG sensor, (c) treatment devices, such as an EpiPen, a first aid kit, or various kinds of defibrillators (e.g., an automated external defibrillator (AED)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the defibrillator as taught by modified Burks to substitute Peeters’s automated external defibrillator because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of an automated external defibrillator for an unspecified defibrillator would have had the same predictable result of providing medical support. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burks, in view of Moran, in view of Shu, in further view of Wang et al. (US 20180251234 A1), and herein after will be referred to as Wang.

Regarding claim 20, Burks, as modified, teaches the apparatus of claim 19.
Burks, as modified, does not explicitly teach wherein the unmanned aerial vehicle dispatch controller is further operative to: provide a location indicator on the display of the at least one emergency network entity, the location indicator on a map view showing the unmanned aerial vehicle location on a map view updated in real time.
However, Wang teaches a controller operative to: provide a location indicator on a display, the location indicator on a map view showing the unmanned aerial vehicle location on a map view updated in real time ([00352] The display may optionally show a map which may show the location of the UAV relative to the vehicle and/or one or more geographic features. The position of the UAV and/or vehicle may be updated in real-time. Thus, a user may be able to track how the UAV and/or vehicle are moving in their geographical contexts or relative to one another).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the unmanned aerial vehicle dispatch controller as taught by modified Burks to incorporate the teachings of Wang to include operative to provide a location indicator on the display of the at least one emergency network entity, the location indicator on a map view showing the unmanned aerial vehicle location on a map view updated in real time, for the motivation of enabling tracking of the UAV in real-time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200334470 A1: Abeykoon discloses systems and methods to automate both emergency identification and emergency response to minimize response time while optimizing the dispatching of different types of first responders
US 9994315 B2: Walker discloses systems and methods for the use of unmanned aerial vehicles (UAVs) in medical emergencies and deploying them to a location of a medical emergency.
US 20190156646 A1: Richey discloses assigning mobile emergency units to a scene of emergency
US 10216181 B2: Fox discloses sending a UAV to rescue an individual at a location after receipt of a trigger signal
US 20190130770 A1: Di Benedetto discloses an unmanned aerial vehicle delivery system for delivery of medical or emergency supplies
US 20180288224 A1: Dizengof discloses an emergency network Fig. 2A and a queue that is managed by a priority manager
US 20170092109 A1: Trundle discloses drone-augmented emergency response services and related to claim 1 regarding emergency types

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661